DETAILED ACTION
1.	Applicant's amendments and remarks submitted on September 19, 2022 have been entered. Claims 1, 8, 13 and 20 have been amended. Claims 17-19 have been cancelled. Claims 21-23 have been added. Claims 1-16 and 20-23 are still pending on this application, with claims 1-16 and 20-23 being rejected. All new grounds of rejection were necessitated by the amendments to claims 1, 13 and 20, and new claims 21-23. Accordingly, this action is made final.  

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
3.	Claim(s) 1, 8-9, 13 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US Patent No 4885781 to Seldel in view of US Patent No 7378776 B2 to Lu.
As to claim 1, Seldel discloses a multi-stage sound and vibration sensor comprising: a housing; and a first piezo-diaphragm and a second piezo-diaphragm positioned in the housing to detect an input signal including audio or vibrations (see figures 1-2; col. 1, lines 5-11; col. 2, lines 12-42); wherein the first piezo-diaphragm and the second piezo-diaphragm provide a first resonance frequency and a second resonance frequency in response to detecting the audio or the vibrations (see col. 2, lines 4-11 and 43-53).
Seldel further discloses the sensor comprising piezoelectric elements (see figure 2; col. 2, lines 25-31), but does not disclose wherein the housing defines a cavity recessed within a first wall of the housing to receive a printed circuit board (PCB). However the use of a circuit board for mounting such piezoelectric elements and other components for signal conversion is known in the art, as taught by Lu, which discloses a similar piezoelectric device, including connecting pins and other circuitry for the piezoelectric actuator mounted on a printed circuit (see figures 11-13; col. 5, lines 5-11), and further discloses embodiments where similar substrate structures can be mounted within a recessed slot portion of the housing (see figures 14-15; col. 5, lines 31-37). 
The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, since the use of printed circuit boards for piezoelectric devices in known in the art, as is the mounting of said structures within a housing, either as part of the actuator or separate from the actuator. In particular, the mounting of a printed circuit board within a housing can depend on various factors including the shape and size of the housing and the components within it, and therefore such variations are considered obvious to one of ordinary skill in the art, so long as the printed board or substrate structure is electrically connected to the piezoelectric actuator (Lu figures 11-15).
As to claim 8, Seldel in view of Lu further discloses wherein the first piezo-diaphragm and the second piezo-diaphragm are positioned on a same plane as one another (Seldel figures 1-2; col. 1, lines 5-11).  
As to claim 9, Seldel in view of Lu further discloses wherein the first piezo-diaphragm and the second piezo-diaphragm are separate from one another (Seldel figures 1-2).  
As to claim 13, Seldel discloses a multi-stage sound and vibration sensor comprising: a housing; and a first piezo-diaphragm and a second piezo-diaphragm positioned in the housing to detect an input signal including audio or vibrations (see figures 1-2; col. 1, lines 5-11; col. 2, lines 12-42); wherein the first piezo-diaphragm and the second piezo-diaphragm provide a first resonance frequency and a second resonance frequency in response to the input signal, wherein the first resonance frequency is different than the second resonance frequency (see col. 2, lines 4-11 and 43-53).
Seldel further discloses the sensor comprising piezoelectric elements (see figure 2; col. 2, lines 25-31), but does not disclose wherein the housing defines a cavity recessed within a first wall of the housing to receive a printed circuit board (PCB). However the use of a circuit board for mounting such piezoelectric elements and other components for signal conversion is known in the art, as taught by Lu, which discloses a similar piezoelectric device, including connecting pins and other circuitry for the piezoelectric actuator mounted on a printed circuit (see figures 11-13; col. 5, lines 5-11), and further discloses embodiments where similar substrate structures can be mounted within a recessed slot portion of the housing (see figures 14-15; col. 5, lines 31-37). 
The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, since the use of printed circuit boards for piezoelectric devices in known in the art, as is the mounting of said structures within a housing, either as part of the actuator or separate from the actuator. In particular, the mounting of a printed circuit board within a housing can depend on various factors including the shape and size of the housing and the components within it, and therefore such variations are considered obvious to one of ordinary skill in the art, so long as the printed board or substrate structure is electrically connected to the piezoelectric actuator (Lu figures 11-15).
As to claim 20, Seldel discloses a multi-stage sound and vibration sensor comprising: a housing; and a first piezo-diaphragm, a second piezo-diaphragm, and a third piezo-diaphragm positioned in the housing to detect an input signal including audio or vibrations (see figures 1-2; col. 1, lines 5-11; col. 2, lines 12-42); wherein the first piezo-diaphragm, the second piezo-diaphragm, and the third piezo-diaphragm provide a first resonance frequency, a second resonance frequency, and a third resonance frequency in response to detecting the audio or vibrations (see col. 2, lines 4-11 and 43-53); wherein the housing defines a cavity recessed within a first wall of the housing to receive a printed circuit board (PCB). 
Seldel further discloses the sensor comprising piezoelectric elements (see figure 2; col. 2, lines 25-31), but does not disclose wherein the housing defines a cavity recessed within a first wall of the housing to receive a printed circuit board (PCB). However the use of a circuit board for mounting such piezoelectric elements and other components for signal conversion is known in the art, as taught by Lu, which discloses a similar piezoelectric device, including connecting pins and other circuitry for the piezoelectric actuator mounted on a printed circuit (see figures 11-13; col. 5, lines 5-11), and further discloses embodiments where similar substrate structures can be mounted within a recessed slot portion of the housing (see figures 14-15; col. 5, lines 31-37). 
The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, since the use of printed circuit boards for piezoelectric devices in known in the art, as is the mounting of said structures within a housing, either as part of the actuator or separate from the actuator. In particular, the mounting of a printed circuit board within a housing can depend on various factors including the shape and size of the housing and the components within it, and therefore such variations are considered obvious to one of ordinary skill in the art, so long as the printed board or substrate structure is electrically connected to the piezoelectric actuator (Lu figures 11-15).
As to claim 21, Seldel in view of Lu further discloses wherein the first wall of the housing is positioned over the first piezo-diaphragm and the second piezo-diaphragm (Lu figures 14-15; col. 5, lines 31-33).  
As to claim 22, Seldel in view of Lu further discloses wherein the first wall of the housing is positioned over the first piezo-diaphragm and the second piezo-diaphragm (Lu figures 14-15; col. 5, lines 31-33).  
As to claim 23, Seldel in view of Lu further discloses wherein the first wall of the housing is positioned over the first piezo-diaphragm and the second piezo-diaphragm (Lu figures 14-15; col. 5, lines 31-33).  

4.	Claim(s) 1-7, 10-16 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US Patent No 7149318 B2 to Bank et al. (“Bank”) in view of Lu.
As to claim 1, Bank discloses a multi-stage sound and vibration sensor (see col. 1, lines 9-11; col. 7, lines 33-37) comprising: a first piezo-diaphragm and a second piezo-diaphragm to detect an input signal including audio or vibrations (see figure 9; col. 5, lines 10-16; col. 12, lines 35-45); wherein the first piezo-diaphragm and the second piezo-diaphragm provide a first resonance frequency and a second resonance frequency in response to detecting the audio or the vibrations (see col. 4, lines 43-67; col. 5, lines 17-32).
Bank does not expressly disclose the sensor having a housing, the diaphragms positioned in the housing, and wherein the housing defines a cavity recessed within a first wall of the housing to receive a printed circuit board (PCB). However such a configuration is well-known in the art, as taught by Lu, which discloses a similar piezoelectric device, and further discloses the device having a housing for positioning the piezoelectric element within (see figures 14-15; col. 5, lines 22-29), the housing further including a printed circuit substrate structure for connecting pins and other circuitry for signal input/output to the piezoelectric actuator (see figures 11-15; col. 5, lines 5-11 and 31-37), and wherein the substrate can be mounted within a recessed slot portion of the housing (see figures 14-15; col. 5, lines 31-37).
The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, depending on the type of sensor and therefore its shape, size, and/or use either as a standalone element or within other devices, to provide the sensor with a structure for enclosing internal components (Lu figures 14-15; col. 5, lines 22-29). In addition the use of printed circuit boards, either as part of the actuator or separate from the actuator, and their mounting within a housing is further considered an obvious choice to one of ordinary skill in the art and can depend on various factors including the shape and size of the housing and the components within it, so long as the printed board or substrate structure is electrically connected to the piezoelectric actuator to enable signal inputs and/or outputs (Lu figures 14-15; col. 5, lines 5-11 and 31-37).
As to claim 2, Bank in view of Lu further discloses further comprising a support plate including an extending portion and a mounting post that extends above the extending portion (Bank figure 9; col. 12, lines 46-50).  
As to claim 3, Bank in view of Lu further discloses wherein the mounting post receives the first piezo-diaphragm and the second piezo diaphragm (Bank figure 9).  
As to claim 4, Bank in view of Lu further discloses wherein the first piezo-diaphragm, the second piezo diaphragm, and the extending portion are axially spaced apart from one another (Bank figure 9; col. 12, lines 46-55).  
As to claim 5, Bank in view of Lu further discloses wherein the mounting post includes a first spacer to separate the first piezo diaphragm from the second piezo-diaphragm on the mounting post (Bank figure 9; col. 12, lines 35-39).  
As to claim 6, Bank in view of Lu further discloses further comprising a third piezo-diaphragm to provide a third resonance frequency in response to detecting the input signal (Bank figure 12a; col. 5, lines 10-16; col. 13, lines 14-31).  
As to claim 7, Bank in view of Lu further discloses wherein the mounting post includes a second spacer to separate the third piezo-diaphragm from the second piezo-diaphragm on the mounting post (Bank figure 12a; col. 4, lines 51-62).  
As to claim 10, Bank in view of Lu further discloses wherein the housing includes a first flange being formed on an inner diameter of the housing (Lu stepped slot 911 for piezoelectric element 10a, see figure 14). Bank in view of Lu does not expressly disclose a second flange, however the use of a second flange within the housing would have been obvious when incorporating a housing as taught by Lu for a piezoelectric device with multiple vibrational piezoelectric elements, as taught by Bank (Bank figure 9), the motivation being to provide a fixing structure on the housing for each resonating element of the piezoelectric sensor (Bank figure 9; Lu figure 14).
As to claim 11, Bank in view of Lu further discloses wherein the first piezo-diaphragm is positioned on the first flange and the second piezo-diaphragm is positioned on the second flange (see parent claim 10 rejection; Bank figure 9; Lu figure 14). 
As to claim 12, Bank in view of Lu further discloses wherein the first piezo-diaphragm and the first flange are axially spaced apart from the second piezo-diaphragm and the second flange (see parent claim 10 rejection; Bank figure 9; Lu figure 14). 
As to claim 13, Bank discloses a multi-stage sound and vibration sensor (see col. 1, lines 9-11; col. 7, lines 33-37) comprising: a first piezo-diaphragm and a second piezo-diaphragm to detect an input signal including audio or vibrations (see figure 9; col. 5, lines 10-16; col. 12, lines 35-45); wherein the first piezo-diaphragm and the second piezo-diaphragm provide a first resonance frequency and a second resonance frequency in response to the input signal, wherein the first resonance frequency is different than the second resonance frequency (see col. 4, lines 43-67; col. 5, lines 17-32).
Bank does not expressly disclose the sensor having a housing, the diaphragms positioned in the housing, and wherein the housing defines a cavity recessed within a first wall of the housing to receive a printed circuit board (PCB). However such a configuration is well-known in the art, as taught by Lu, which discloses a similar piezoelectric device, and further discloses the device having a housing for positioning the piezoelectric element within (see figures 14-15; col. 5, lines 22-29), the housing further including a printed circuit substrate structure for connecting pins and other circuitry for signal input/output to the piezoelectric actuator (see figures 11-15; col. 5, lines 5-11 and 31-37), and wherein the substrate can be mounted within a recessed slot portion of the housing (see figures 14-15; col. 5, lines 31-37).
The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, depending on the type of sensor and therefore its shape, size, and/or use either as a standalone element or within other devices, to provide the sensor with a structure for enclosing internal components (Lu figures 14-15; col. 5, lines 22-29). In addition the use of printed circuit boards, either as part of the actuator or separate from the actuator, and their mounting within a housing is further considered an obvious choice to one of ordinary skill in the art and can depend on various factors including the shape and size of the housing and the components within it, so long as the printed board or substrate structure is electrically connected to the piezoelectric actuator to enable signal inputs and/or outputs (Lu figures 14-15; col. 5, lines 5-11 and 31-37).
As to claim 14, Bank in view of Lu further discloses further comprising a support plate including an extending portion and a mounting post that extends above the extending portion (Bank figure 9; col. 12, lines 46-50).  
As to claim 15, Bank in view of Lu further discloses wherein the mounting post receives the first piezo-diaphragm and the second piezo diaphragm (Bank figure 9).  
As to claim 16, Bank in view of Lu further discloses wherein the first piezo-diaphragm, the second piezo diaphragm, and the extending portion are axially spaced apart from one another (Bank figure 9; col. 12, lines 46-55).  
As to claim 20, Bank discloses multi-stage sound and vibration sensor (see col. 1, lines 9-11; col. 7, lines 33-37) comprising: a first piezo-diaphragm, a second piezo-diaphragm, and a third piezo-diaphragm to detect an input signal including audio or vibrations (see figure 12a; col. 5, lines 10-16; col. 12, lines 35-45; col. 13, lines 14-31); wherein the first piezo-diaphragm, the second piezo-diaphragm, and the third piezo-diaphragm provide a first resonance frequency, a second resonance frequency, and a third resonance frequency in response to detecting the audio or vibrations (see col. 4, lines 43-67; col. 5, lines 17-32).
Bank does not expressly disclose the sensor having a housing, the diaphragms positioned in the housing, and wherein the housing defines a cavity recessed within a first wall of the housing to receive a printed circuit board (PCB). However such a configuration is well-known in the art, as taught by Lu, which discloses a similar piezoelectric device, and further discloses the device having a housing for positioning the piezoelectric element within (see figures 14-15; col. 5, lines 22-29), the housing further including a printed circuit substrate structure for connecting pins and other circuitry for signal input/output to the piezoelectric actuator (see figures 11-15; col. 5, lines 5-11 and 31-37), and wherein the substrate can be mounted within a recessed slot portion of the housing (see figures 14-15; col. 5, lines 31-37).
The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, depending on the type of sensor and therefore its shape, size, and/or use either as a standalone element or within other devices, to provide the sensor with a structure for enclosing internal components (Lu figures 14-15; col. 5, lines 22-29). In addition the use of printed circuit boards, either as part of the actuator or separate from the actuator, and their mounting within a housing is further considered an obvious choice to one of ordinary skill in the art and can depend on various factors including the shape and size of the housing and the components within it, so long as the printed board or substrate structure is electrically connected to the piezoelectric actuator to enable signal inputs and/or outputs (Lu figures 14-15; col. 5, lines 5-11 and 31-37).
As to claim 21, Bank in view of Lu further discloses wherein the first wall of the housing is positioned over the first piezo-diaphragm and the second piezo-diaphragm (Lu figures 14-15; col. 5, lines 31-33).  
As to claim 22, Bank in view of Lu further discloses wherein the first wall of the housing is positioned over the first piezo-diaphragm and the second piezo-diaphragm (Lu figures 14-15; col. 5, lines 31-33).  
As to claim 23, Bank in view of Lu further discloses wherein the first wall of the housing is positioned over the first piezo-diaphragm and the second piezo-diaphragm (Lu figures 14-15; col. 5, lines 31-33).  
Response to Arguments 
5.	Applicant’s arguments filed September 19, 2022 with respect to claim(s) 1, 13 and 20 in view of Seldel have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

6.	Applicant's arguments with respect to claim(s) 1, 13 and 20 in view of Lu have been fully considered but they are not persuasive.
	Applicant argues that “while Lu discloses a housing 9 having a piezoelectric element 10a and a substrate board 6a positioned therein, Lu fails to teach or suggest that the housing defines a cavity recessed within a first wall of the housing 9 to receive the substrate board 6a (e.g., the claimed printed circuit board (PCB)),” and that “at best, Lu discloses that the substrate board is positioned within the housing.”
	Examiner respectfully disagrees. Lu teaches the substrate board 6a as being mounted in a slot or recessed portion within the housing, illustrated as being comparable to the slot 911 that is used to mount the piezoelectric element 10a in a similar manner within the housing (see figures 14-15; col. 5, lines 22-33). In addition, Lu discloses other embodiments of the device where the circuit board, configured as part of the actuator element, is mounted in a recessed portion within a base element (see figure 13; col. 5, lines 17-19). Examiner respectfully maintains that mounting a printed circuit board, such as the substrate 6a taught by Lu, via a cavity or recessed portion within a wall of the housing would have been obvious given the teachings of Lu.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652